Citation Nr: 0802553	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  03-32 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from May 1973 to May 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In January 2007, the Board remanded the matter for additional 
development.  The requested development has been accomplished 
and incorporated into the claims file.  The case has been 
returned for appellate review.


FINDING OF FACT

The veteran's schizophrenia had its onset in service.


CONCLUSION OF LAW

The veteran's schizophrenia was incurred in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that his psychiatric disorder, also 
claimed as schizophrenia had its onset in service.  

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Certain diseases, such as a psychoses, will 
be presumed to have been incurred in service if manifested to 
a degree of 10 percent within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2007).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2007).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 
7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2007).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  See also Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

After a careful review of the pertinent evidence of record, 
the Board finds that the evidence supports the veteran's 
claim of entitlement to service connection for schizophrenia.  
The evidence establishes that his disorder had its onset in 
service.

The Board initially notes that current diagnoses of chronic 
undiffentiated schizophrenia and psychotic disorder not 
otherwise specified are of record.  

The record also establishes that the veteran had nervous 
trouble in service.  The veteran's service medical records 
include a separation Report of Medical History, dated in 
April 1975, which indicates that the veteran either had then 
or previously had "nervous trouble."  Also noted on this 
report are the words, "headaches ENT stomach" bracketed 
opposite the word "nerves".  Next to this notation, "no 
pathology found" is recorded. 

The record also shows that within approximately two months 
after service, the veteran again received treatment for 
nervousness and that he has received treatment for a 
psychotic disorder since that time.  VA and non-VA inpatient 
and outpatient records from 1975 to 2007 substantiate this.  

A Medical Certificate and History report, received in June 
1975, shows that the veteran presented with nervousness.  The 
veteran reported that for about three months he had been 
excited, restless, and mentally confused.  He also reported 
being nervous with audio hallucinations.  Although clinical 
findings were essentially normal.  The diagnosis was acute 
psychotic reaction.  

Thereafter, the record contains an October 1975 psychiatric 
examination report, wherein the diagnosis was "[a]nxiety 
disorder in an explosive personality.  Disability is minimal 
to mild."  In March 1980, a VA examiner diagnosed the 
veteran with anxiety neurosis.  Also of record is a February 
1980 letter from H.S., M.D., wherein the physician reports 
that he treated the veteran for nervousness since 1976.

A November 1986 VA psychiatric evaluation provided a 
diagnosis of schizophrenia disorder, undifferentiated type - 
actually psychotic.  Additionally, in October 2000, Dr. J.S., 
diagnosed the veteran with shizo-affective disorder, 
depressed type.  Dr. J.S. also indicated that, in his 
professional opinion, the veteran was mentally ill while 
serving in the Army.  This physician added that the veteran 
had been treated for a psychiatric illness shortly after 
separation from service.  

Social Security Administration (SSA) reports also show 
continued treatment for psychiatric disability.

In a March 2007 statement, E.I.R., M.D., Diplomat American 
Board of Psychiatry and Neurology, recorded that he had 
reviewed pertinent evidence contained within the veteran's 
claims file and that he had recorded the veteran's social and 
medical history and examined him.  Thereafter, E.I.R. found 
that the veteran's illness began in service and led to his 
first breakdown after service.

The veteran underwent a VA psychiatric examination in July 
2007.  The examiner, a clinical psychologist, initially noted 
that the veteran's claims file had been reviewed as well as 
his medical records.  After detailing the veteran's social 
and medical history and examining the veteran, the examiner 
diagnosed a psychotic disorder, not otherwise specified.  The 
examiner then noted that the veteran was currently being 
treated for paranoid schizophrenia, diagnosed as acute 
psychotic reaction (July 10, 1975).  He also reported that 
other notes reflect a diagnosis of schizophrenia.  The 
physician then opined that the veteran meets the criteria for 
psychotic disorder, not otherwise specified, and it is as 
least as likely as not that his mental disorder had its onset 
during service.  The veteran was diagnosed with a psychotic 
disorder less than 2 months after discharge.  Although the 
examiner noted that he would have to resort to speculation to 
give a more precise date of onset for the psychotic condition 
other than to say it began during service, it is clear that 
his opinion unambiguously concludes that the veteran's 
disorder began in service.  The physician thereafter 
reiterated that his opinion was based on a review of the 
claims file, CPRS notes, and interviews with the veteran and 
his wife.

Based on the foregoing evidence, the Board finds that the 
competent and credible evidence establishes that the 
veteran's schizophrenia began in service, and that there is 
no other competent and credible evidence of record to refute 
such.  Accordingly, the veteran's claim of entitlement to 
service connection for schizophrenia is granted.

A discussion addressing whether the mandates of the Veterans 
Claims Assistance Act of 2000 (VCAA) have been complied with 
is not warranted.  To the extent necessary, VA has fulfilled 
its duty to notify and to assist the veteran in the 
development of his claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007)).  In light of the 
determination reached in this case, no prejudice will result 
to the veteran by the Board's consideration of this appeal at 
this time.  Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).





ORDER

Entitlement to service connection for schizophrenia is 
granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


